The Assistant Tice Chancellor of the first circuit, held, that though the complainant by the terms of the lease, was not entitled to demand a renewal, yet that by the submission to the appraisers, a new agreement had been entered into, and he decreed the sum found by the appraisers, to be paid to the lessee. On appeal,
The Chancellor held that there could be no decree for a new lease ; but he differed as to the effect of the submission, holding it to be no new agreement; but he also held that as the lessors had not tendered a lease according to the spirit of the covenant in the lease; the lessee was entitled to be paid the appraised value of the buildings; and he affirmed the Assistant Tice Chancellor’s decree.
The Court of Errors held, on the other hand, that though the covenant for a new lease was too vague and indefinite to authorize a new lease; that the offer of a new lease, though at an exorbitant rent, released the lessor from all covenants in the lease, except to permit the removal of the buildings, and consequently that he was not liable to pay the appraised value. Decree reversed.
For reversal 13, for off. 5.